962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.George BENITEZ-MAGANA, Defendant-Appellant.
No. 91-50491.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1992.*Decided May 11, 1992.

1
Before JAMES R. BROWNING and FARRIS, Circuit Judges, CAULFIELD,** District Judge.


2
MEMORANDUM***


3
George Benitez-Magana pled guilty to one count of possessing methamphetamine with the intent to distribute.   According to the plea agreement, Benitez-Mangana was responsible for possessing a net amount of 906.22 grams of pure methamphetamine.   The district court sentenced Benitez-Mangana to 121 months in prison, the lowest possible sentence within the range prescribed by the United States Sentencing Guidelines and just one month longer than the mandatory prison term required by statute.


4
Benitez-Magana argues his 121-month sentence is so disproportionate to his crime as to violate the Eighth Amendment's prohibition on cruel and unusual punishment.   We reject this argument.   See Harmelin v. Michigan, 111 S.Ct. 2680 (1991) (mandatory sentence of life without parole is not so grossly disproportionate to first offense of possessing substantial quantity of drugs as to violate the Eighth Amendment).


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Honorable Barbara A. Caulfield, United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3